Case 1:21-cv-00147-DDD Document 25 Filed 03/08/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 BRIANNA BUENTELLO,

                                Plaintiff,
                                                        Case No. 1:21-cv-00147
                v.

 LAUREN BOEBERT, in her official capacity,

                                Defendant.


        JOINT MOTION FOR SCHEDULING ORDER AND TO EXCEED WORD
                             LIMITATION
       Plaintiff Brianna Buentello and Defendant United States Representative Lauren Boebert,

in her official capacity, respectfully request that the Court enter an order establishing the

following proposed briefing schedule and allowing the parties to exceed the word limitations on

the briefing related to Ms. Buentello’s preliminary injunction motion. In support of this joint

motion, counsel for both parties state as follows:

       1. On January 17, 2021, Ms. Buentello filed a complaint and motion for preliminary

injunction against Rep. Boebert “in her personal and individual capacities.” See ECF Nos. 1 &

2.

       2. Plaintiff’s motion for a preliminary injunction includes approximately 9,000 words.

See ECF No. 2. The Court’s practice standards limit such motions to 5,500 words. Plaintiff filed

her motion prior to this case being assigned to this Court and being subject to this Court’s

practice standards.

       3. On February 12, 2021, counsel for Rep. Boebert in her personal capacity filed an

unopposed motion for an extension of time to respond to the preliminary injunction motion,
Case 1:21-cv-00147-DDD Document 25 Filed 03/08/21 USDC Colorado Page 2 of 5




which sought to peg the response deadline to 15 days after Rep. Boebert was served in her

official capacity. See ECF No. 15.

          4. On February 16, 2021, the Court granted the motion and ordered that Rep. Boebert’s

response to the preliminary injunction motion would be due 15 days after Ms. Buentello files an

affidavit proving service on the United States. See ECF No. 16.

          5. On March 2, 2021, Plaintiff’s counsel filed a Summons establishing service on the

United States. Accordingly, Rep. Boebert’s response to the preliminary injunction motion is

currently due on March 15, 2021. See ECF No. 19. Ms. Buentello also filed a notice of

voluntary dismissal of “Lauren Boebert in her individual capacity” on March 2, 2021. See ECF

No. 18.

          6. Pursuant to the notice of voluntary dismissal, on March 8, 2021, the Court dismissed

the individual capacity claims against the Defendant without prejudice. See ECF No. 23.

          7. The parties have met and conferred and now respectfully move the Court to establish

the following deadlines and word limitations for the preliminary injunction briefing:

             a. Rep. Boebert’s response to the motion for preliminary injunction shall be filed by

                 March 30, 2021. To allow Rep. Boebert the opportunity to fully respond to Ms.

                 Buentello’s motion, Rep. Boebert’s response shall include no more than 9,000

                 words.

             b. Ms. Buentello’s reply on the motion for preliminary injunction shall be filed by

                 April 9, 2021. Ms. Buentello’s reply shall include no more than 4,400 words.

          8. A proposed order is attached. The parties are available for a telephone conference

with the Court if there are any questions about this approach.




                                                  2
Case 1:21-cv-00147-DDD Document 25 Filed 03/08/21 USDC Colorado Page 3 of 5




Dated: March 8, 2021                     Respectfully submitted,



KILLMER, LANE & NEWMAN, LLP               /s/ Douglas N. Letter
                                          DOUGLAS N. LETTER
s/ Andy McNulty                             General Counsel
David A. Lane                             TODD B. TATELMAN
Andy McNulty                                Principal Deputy General Counsel
1543 Champa Street, Suite 400             BROOKS M. HANNER
Denver, CO 80202                            Associate General Counsel
(303) 571-1000
(303) 571-1001                            OFFICE OF GENERAL COUNSEL
dlane@kln-law.com                         U.S. HOUSE OF REPRESENTATIVES
amcnulty@kln-law.com                      5140 O’Neill House Office Building
                                          Washington, D.C. 20515
ATTORNEYS FOR PLAINTIFF                   (202) 225-9700 (telephone)
                                          douglas.letter@mail.house.gov

                                           Counsel for Rep. Boebert, in her official
                                           capacity




                                     3
Case 1:21-cv-00147-DDD Document 25 Filed 03/08/21 USDC Colorado Page 4 of 5




                            TYPE-VOLUME CERTIFICATION

       1.     This document complies with the word limit set forth in DDD Civ. P.S. III(A)(1)

because, excluding parts of the document exempted under the practice standards, this document

contains 452 words.

       2.     This document complies with the typeface and type-style requirements set forth in

DDD Civ. P.S. I(D) because this document has been prepared in Microsoft Word using 12-point

Times New Roman, a proportionally spaced, serif font typeface.




                                           /s/ Douglas N. Letter
                                           DOUGLAS N. LETTER
Case 1:21-cv-00147-DDD Document 25 Filed 03/08/21 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, I caused the foregoing document to be filed via

the CM/ECF system for the U.S. District Court for the District of Colorado, which will send

notification of that filing to all counsel of record in this litigation.




                                                 /s/ Douglas N. Letter
                                                 DOUGLAS N. LETTER
